Interim Decision .#1567

MAXI= or SALAMA
In. Deportation Proceedings
A-10753303
Decided by Board March 28, 1966
Respondent's application under section 243(h), Immigration and Nationality
Act, as amended, to withhold deportation to the United Arab Republic
(Egypt) is granted Since he, a person of the Jewish faith, would be subject
to persecution in that country because of his religion.
CHARGE:
• .Order: Aat of 1052-5aotion 241(a) (2) (S 11.5.0. 1251(a) (2)1—Exchange
visitor—remained longer.

The special inquiry officer found respondent deportable upon the
ground stated above, but under section 243(h) of the Act granted
his application for withholding deportation to the United Arab Republic (Egypt). The special inquiry officer found that respondent,
a person of the Jewish faith would be subject to persecution in the
United Arab Republic because of his religion. He certified his order
to the Board because the phrase "persecution on account of race,
religion, or political opinion" had not been construed by the Board.
We believe the special inquiry officer properly found that the
record established that a government campaign of discrimination
was responsible for the departure of some 37,000 Jews from Egypt
since 1951, leaving only between 3,000 and 4,000, including many
who are aged and ill. In addition, evidence that the Medical Association of Egypt had directed the Egyptian populace to refrain from
consulting Jewish surgeons and physicians for any cause, and that
Jewish professional men have been dropped from the rolls of professional societies, establishes respondent would face persecution in
Egypt because of his religion.
ORDER: It is ordered no change be made in the order of the
special inquiry officer.

536

